 1   PHILLIP A. TALBERT
     United States Attorney
 2   MARK J. McKEON
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-00051-LJO-SKO

12                                         Plaintiff,     ORDER FOR FORFEITURE MONEY
                                                          JUDGMENT
13                              v.

14    RAUL OROPEZA LOPEZ,

15                                         Defendant.

16

17           Based upon the United States’ Application for Forfeiture Money Judgment and the entry

18   of a guilty plea as to defendant Raul Oropeza Lopez,

19           IT IS HEREBY ORDERED that

20           1.       Defendant Raul Oropeza Lopez shall forfeit to the United States $1,283,160 and

21   the Court imposes a personal forfeiture money judgment against the defendant in that amount.

22           2.       Any funds applied towards such judgment shall be forfeited to the United States of

23   America and disposed of as provided for by law. Prior to the imposition of sentence, any funds

24   delivered to the United States to satisfy the personal money judgment shall be seized and held by

25   the U.S. Marshals Service, in its secure custody and control.

26           3.       This Order of Forfeiture shall become final as to the defendant at the time of

27   sentencing and shall be made part of the sentence and included in the judgment.

28           4.       In accordance with Rule 32.2(b)(3), the United States, in its discretion, shall be
     ORDER FOR FORFEITURE MONEY JUDGMENT                 1
 1   allowed to conduct discovery, including but not limited to serving Interrogatories, Requests for

 2   Admissions, Requests for Production of Documents, the taking of depositions, and the issuance of

 3   subpoenas, in order to identify, locate or dispose of property to satisfy the money judgment.

 4           5.       The United States may, at any time, move pursuant to Rule 32.2(e) to amend this

 5   Order of Forfeiture to substitute property having a value not to exceed $1,283,160 to satisfy the

 6   money judgment in whole or in part.

 7
     IT IS SO ORDERED.
 8

 9       Dated:      December 10, 2018                     /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     ORDER FOR FORFEITURE MONEY JUDGMENT               2
